  Case 4:19-cv-00409-O Document 82 Filed 09/27/20                Page 1 of 1 PageID 1099



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                               FORT WORTH DIVISION

 KHIN SUH,                                      §
                                                §
      Plaintiff,                                §
                                                §
 v.                                             §     Civil Action No. 4:19-cv-00409-O
                                                §
 TYSON FOODS, INC. et al.,                      §
                                                §
      Defendants.                               §


                                            ORDER

         Before the Court is the parties’ Agreed Motion for Extension of Discovery Deadline (ECF

No. 81), filed September 25, 2020. Good cause to modify the current scheduling order exists

because the parties cannot reasonably schedule another deposition from a new Texas Health

Resources corporate representative by the original discovery deadline. Thus, the Court GRANTS

the Agreed Motion for Extension of Discovery Deadline (ECF No. 81) and EXTENDS the

discovery deadline to October 12, 2020.

         SO ORDERED on this 27th day of September, 2020.



                                                    _____________________________________
                                                    Reed O’Connor
                                                    UNITED STATES DISTRICT JUDGE




                                               -1-
